DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz et al (US 20110306122 A1, published 2011-12-15) in view of Sumi et al (US 10683477 B2, published 2020-06-16) and Teo et al (Negative Pressure Induced Droplet Generation in a Microfluidic Flow-Focusing Device. Anal. Chem. Volume 89, February 2017).
Regarding claim 1, Moritz teaches a hanging drop plate (equivalent to the cover of the instant application) with cover plates (equivalent to the plate of the instant application) in Figure 4, 5. The hanging drop plate and the cover plate placed below the hanging drop plate create a chamber where hanging drops hang from the bottom of the hanging drop plate (see Figure 1 below). The hanging drop plate also comprises of an upper (element 3 in Figures 1-3) and bottom surface (element 4 in Figures 1-3) with plurality of inlets (i.e. wells, element 12 in Figures 1-3) recessed from the upper surface that each end in a capillary portion (i.e. holes, element 18 in Figures 1-2) such that the inlet is communicated with the chamber below. Moritz explains in [0054, 0055] that their hanging drop plate utilizes the interaction between hydrostatic pressure of the liquid in the inlet and gravity to generate the hanging drops in the chamber that remain hanging due to the hydrophilic coating of the culture surface (element 5 in Figures 1-3). Moritz does not teach a negative pressure module communicated with the chamber to drive the liquid to pass through the holes to generate hanging drops. Sumi teaches a method of producing homogenous spheroids in an hanging drop culture device using positive pressure generated by water or culture medium above the hanging drop (Figures 5 and 6). Sumi further teaches the relationship between varying positive water pressure and the generation of hanging drop (Figures 8-10) and, how this relationship may be used to manipulate the spheroids formed (Figures 13-16). Therefore, it will be obvious to a person of ordinary skill in the art to apply the positive pressure technique of Sumi to the device of Moritz to improve the device of Moritz to yield a predictable result of homogenous spheroids. Sumi does not teach using negative pressure to generate homogenous spheroids, however a skilled artisan could easily conclude that if positive pressure is efficient in making homogenous spheroids in hanging drops then its opposite i.e. negative pressure would work as well. Use of negative pressure in generating droplets in well known. To this end, Teo teaches using an automated negative pressure [AltContent: textbox (Figure 1: Modified from Moritz (Figure 4))]
    PNG
    media_image1.png
    223
    654
    media_image1.png
    Greyscale
module (Elveflow, OB1MK3 shown in Figure 1a as a black box) to induce droplet generation. Teo also teaches that “Applying the negative pressure offers several distinct advantages” “For example, droplets can be produced on demand” and “it also enables droplet collection” (page 4387, right column, last para, last lines). Therefore, it will be obvious to a person of ordinary skill in the art to utilize the teachings of Teo regarding use of negative pressure module to generate droplets to modify the technique of Sumi such that instead of water to generate positive pressure an easily controllable automated negative pressure module of Teo is used to generate homogenous spheroids in the device of Moritz with a reasonable expectation of success. A skilled artisan is aware that to properly utilize the negative pressure module, it must communicate with the hanging drop device so as to allow suction of the hanging drops from the inlet into the chamber below and thus the skilled artisan will know that the negative pressure module must communicate with the chamber. 
Regarding claims 2 and 3, Moritz teaches a plurality of inlets/wells arranged in parallel rows (Figure 4) on a plate (element 24) with a vertical rim (element 25) enclosing a depression (see Figure 1 above) that is a liquid gathering portion when the liquid overflows from the inlet/wells. Moritz does not teach placing the inlets/wells in a circular form with the depression in the middle however a skilled artisan is free to make such aesthetic design choices especially when they have no mechanical function (See MPEP 2144.04 (I)). The instant specification uses states that “By arranging the liquid gathering portion 115, the efficiency of filling or removing excess liquid can be enhanced” [0043] however does not elaborate any further. In the detailed description [0054-0055], the applicants utilize both the circular form and the rectangular form in the method that includes a filling step and a removing step (Figure 7 or 10) thus indicating that arrangement of wells are mere alternative designs both capable of performing the same functions.
Regarding claim 4, Moritz teaches that the inlets/wells can be cylindrical, conical or hyperbolical [0075] that can hold a volume of 5-50ml. Moritz teaches that the diameter of the inlet can be ~0.07mm to 3.5mm (See Figure 2 below for calculations). Moritz does not teach that the inlets/wells are semi-spherical however a skilled artisan is free to make such aesthetic design choices especially when they have no mechanical function (See MPEP 2144.04 (I)). The instant specification does not provide a mechanical function performed by the shape of the well however it states the size is important to limit the size of the hanging drops [0044]. Thus, it is the size and not the shape of the well that is key to the function of the well. To this end, many shapes of the wells are known in the art. For example, Moritz teaches cylindrical, conical or hyperbolical and Sumi discloses several shapes (Figures 17-22) including U-shaped wells (i.e. semi-spherical in column 1, lines 55-57). 
[AltContent: textbox (Figure 2: Modified from Moritz (Figure 1). Regarding claim 4: Red line indicates the diameter of capillary portion; 18 which Moritz states can be 0.01mm to 0.5mm in [0044]. Each purple line is the same length as the red line and together indicate the approximate diameter of the inlet/well, 12. More than seven purple lines are needed when attached end-to-end to scale up to the diameter of the inlet. Therefore, the diameter of the inlet is at least 7 times the diameter of the capillary portion. Hence the diameter of the inlet is approximately 0.07mm to 3.5mm. Regarding claims 8 and 9: Blue line indicates the height of capillary portion; 18 which Moritz states can be 0.1mm to 30mm in [0044]. The pink line is the same length as the blue line and indicates the height/ thickness of the culture compartment/ upper layer. Therefore, the height/ thickness of the culture compartment/ upper layer can be 0.1mm to 30mm. )]
    PNG
    media_image2.png
    548
    414
    media_image2.png
    Greyscale

Regarding claims 5 and 6, Moritz teaches the capillary portion (i.e. holes) is 0.01mm to 0.5mm in diameter and 0.1mm to 30mm in length [0044]. 

    PNG
    media_image3.png
    412
    528
    media_image3.png
    Greyscale
[AltContent: textbox (Figure 3: Modified from Moritz (Figure 8) to identify the equivalent structures for the attaching film of the instant application. )]Regarding claims 8 and 9, Moritz teaches an integrated culture compartment (element 17) with through holes (see Figure 3 below) that communicate with corresponding capillary portions/holes (element 18) and a relief structure (element 8) right below the culture compartment to prevent the hanging drop spreading across surface (element 7) thus maintaining its drop shape [0043]. The integrated culture compartment comprises of a drop contact area (element 5) which is coated with hydrophilic material to support the adhesion of the liquid volume [0055]. Therefore, Moritz teaches an integrated attaching film with the culture compartment equivalent to the upper layer, the relief structure equivalent to the bottom layer, through holes corresponding to and communicated with the holes and each of these structures configured to allow for adhesion and proper shape of the hanging drop (see Figure 3 below for equivalent structures). Furthermore, Moritz teaches that the height/thickness of the culture compartment can be 0.1mm to 30mm (See Figure 2 above for calculations) and the height/thickness of the relief structure is 0.1mm to 5mm [0075]. Moritz teaches that the shape of the culture compartment and the relief structure can be varied (Figures 9A-C). To make Moritz’s hanging drop plate more modular, as skilled artisan would find it desirable to separate the culture compartment and relief structure from the inlet compartment thus allowing for more flexibility of design by combining different shaped inlet compartment with different shaped culture compartments. Therefore, it will be obvious to a person of ordinary skill in the art to separate the culture compartment and relief structure of Moritz in the form similar to the attaching film of the instant application. Making an element separable when it is desirable does not patentably distinguish the device of the instant application from Moritz’s device (See MPEP 2144.04 (V) (C)). 
Regarding claim 10, Moritz teaches a cover plate with walls and two dividers (Figure 6). Moritz teaches use of a separate humidified box in a cell culture incubator wherein the hanging drop plate is kept to maintain the humidity within the hanging drop device (step (e) in [0078]) in a way that the hanging drops are not contaminated by the water. Moritz does not explicitly teach a divider to divide the plate into two regions; one region with a water inlet and water for humidification and the other region for the hanging drops. However, the separate humidified box of Moritz is equivalent to the integrated humidification system of the instant application since it has an equivalent design (inlet to fill water, water for humidification, separated from the culture unit to avoid contamination) and performs the same functions as indicated in [0049] of the instant application (i.e. humidification and ensures that the hanging drops are not contaminated by the water). Therefore, it will be obvious to a person of ordinary skill in the art to make an obvious engineering choice to integrate the humidified box of Moritz within the hanging drop device of Moritz to reduce the number of separate elements allowing for easier usability yielding a device similar to the device of instant application. Making an element integral merely as a matter of obvious engineering choice does not patentably distinguish the device of the instant application from Moritz’s device (See MPEP 2144.04 (V) (B)). 
Regarding claim 11, Moritz teaches a cover plate as an anti-evaporation film that attaches to the upper surface of the hanging drop plate (Figure 5) and functions to limit evaporation [0050]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moritz, Sumi and Teo as applied to claim 1 above, and further in view of commercially available products such as Drip tray (ebay, 53x40cm drip tray with pouring spout) or in the alternative Culture system (Thermo Scientific Nunc EasyFill CellFactor Systems).
[AltContent: textbox (Figure 4: Modified from Drip tray (A),  Culture system (B) and Figure 2 of the instant application (C) to highlight the common liquid exiting channel/ pouring elements in each.)]
    PNG
    media_image4.png
    349
    1298
    media_image4.png
    Greyscale
Regarding claim 7, Moritz teaches a depression with plurality of inlets/wells (see Figure 1 above). The depression of Moritz has walls perpendicular to the plate and not angular as in the instant application, therefore the depression of Moritz is not identical to the “concave portion” of the instant application. It should be noted that the “concave portion” of the instant application is not concave since the bottom of the concave portion is flat (See figure 2, element 116). Regardless, Moritz does not teach that the walls of the depression be angular however a skilled artisan is free to make such aesthetic design choices especially when they have no mechanical function (See MPEP 2144.04 (I)). The instant specification does not provide a mechanical function performed by these angular walls. Additionally, Moritz does not teach a liquid exiting channel. The function of the liquid exiting channel is to pour off the liquid from the top of the hanging drop device. Such pouring elements are well known in general, as taught by the drip tray, and also in the art, as taught by the culture system (See Figure 4 below). Therefore, it will be obvious to a person of ordinary skill in the art to use the well-known pouring elements of drip tray or the culture system to the device of Moritz yielding a predictable result of an improved device with a pouring element (i.e. liquid exiting channel) to easily pour off excess overflow culture medium.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632